COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


WESTMINSTER AT LAKE RIDGE AND
 MANUFACTURERS ALLIANCE
 INSURANCE CO.
                                                                MEMORANDUM OPINION*
v.     Record No. 1320-05-4                                         PER CURIAM
                                                                   OCTOBER 4, 2005
ROMONA BOCANEGRA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Angela C. Fleming; Midkiff, Muncie & Ross, P.C., on brief), for
                 appellants.

                 No brief for appellee.


       Westminster at Lake Ridge and its insurer appeal a decision of the Workers’

Compensation Commission finding that Romona Bocanegra proved she sustained a cervical

spine injury causally related to her compensable January 23, 2004 injury by accident. We have

reviewed the record and the commission’s opinion, and we hold that this appeal is without merit.

Accordingly, we affirm the commission’s decision for the reasons stated by the commission in

its final opinion. See Bocanegra v. Westminster at Lake Ridge, VWC File No. 218-93-55 (May

3, 2005). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.